Citation Nr: 1018227	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-38 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for migraine headaches.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 2001 to March 2006.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for migraine headaches, rated 0 percent, effective 
March 21, 2006 (the day after the date of separation from 
service).  The Veteran requested and was scheduled for RO and 
Travel Board hearings.  He failed to report for each, 
scheduled in April 2008 and in April 2010, respectively.

The August 2006 rating decision also awarded service 
connection for a low back disability, rated 10 percent.  The 
Veteran timely filed a notice of disagreement with the rating 
assigned; his October 2007 substantive appeal limited his 
appeal to the matter of the rating for migraine headaches.  
Consequently, that is the only issue before the Board.  


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran's migraine headaches were manifested by 
characteristic prostrating attacks averaging one in two 
months over a period of several months.


CONCLUSION OF LAW

A compensable rating for migraine headaches is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.124a, Code 8100 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

The appeal is from the initial rating assigned with the grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, disability 
ratings, and effective dates has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Veteran is exercising his right to appeal the 
rating assigned.  Regardless, an October 2007 statement of 
the case (SOC) and April and July 2008 and August 2009 
supplemental SOCs properly provided the Veteran notice of the 
criteria for rating headaches, as well as further notice on 
the downstream issue of an increased initial rating, 
including of what the evidence showed, and how and why the 
current rating was assigned.  He has had ample opportunity to 
respond and supplement the record.  It is not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He has not identified any outstanding treatment records.  He 
has been examined by VA (the Board finds that the examination 
was adequate for rating purposes).  Notably, the Veteran was 
scheduled for a more contemporaneous VA examination in April 
2009 to assess the severity of his headaches.  He failed 
(without giving cause) to report.  Consequently this decision 
must be made based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where (as here) the rating on appeal is the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Migraine headaches are rated under Code 8100.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability a 50 percent 
rating is to be assigned.  With characteristic prostrating 
attacks occurring on an average once a month over the last 
several months a 30 percent rating is warranted.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months a 10 percent rating is 
warranted.  With less frequent attacks, a 0 percent rating is 
to be assigned.  38 C.F.R. § 4.124a, Code 8100. 

A March 2003 STR shows that the Veteran was seen for 
complaints that included headaches.  Fatigue was diagnosed; 
Tylenol and increased fluids were prescribed; and he was to 
return to the clinic as needed.  In December 2005 Zomig was 
prescribed for migraine headaches.  On January 2006 service 
separation examination, the Veteran reported he had had 
recurrent headaches for the last 18 months.

On July 2006 VA examination, the Veteran reported that at 
least 3 times per week he experiences migraine headaches that 
last 3 to 4 hours (and had even lasted as long as 3 days).  
The headaches affected both eyes.  He reported associated 
pain, but denied nausea and vomiting.  He reported he was a 
bit sensitive to light and sound.  There was no indication 
that the headaches interfered with his occupation or 
activities of daily living.  Neurological examination was 
intact.  Recurrent migraine headaches were diagnosed.

July and August 2007 VA treatment records do not show 
treatment for migraine headaches.  A July 2007 mental health 
record notes the Veteran was a fulltime student.

Although the Veteran reports having headaches three times per 
week, they are not described as prostrating, and are not 
shown (or alleged) to interfere in any way with his ability  
to maintain employment/activities of daily living.  There are 
no notations of complaints of, or treatment for, headaches in 
his VA treatment records (and he has not identified any 
private treatment).  On July 2006 VA examination there was no 
evidence that the headaches were debilitating (and the 
Veteran did not report for an examination scheduled more 
recently to assess his headaches).  Thus, the evidence does 
not show that at any time during the appeal period the 
Veteran had characteristic prostrating attacks averaging one 
in two months, over the last several months.  Consequently, a 
schedular compensable rating is not warranted.  

The Board has considered whether referral for extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321.  
Comparing the symptoms of the headaches shown with the 
schedular criteria (discussed above), the Board finds that 
the manifestations of the Veteran's headaches are entirely 
encompassed by the schedular criteria for a 0 percent rating; 
therefore, those criteria are not inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Furthermore, the disability 
picture is not exceptional.  The headaches are not shown to 
interfere with occupational or everyday functioning.  
Consequently, referral for extraschedular consideration is 
not indicated.

Finally, as the Veteran is shown to be a fulltime student and 
not currently seeking employment, the matter of entitlement 
to a total rating based on individual unemployability is not 
raised by the record.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, it must be denied. 


ORDER

A compensable rating for migraine headaches is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


